Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MARCE GONZALEZ, JR.                                 GREGORY F. ZOELLER
Dyer, Indiana                                       Attorney General of Indiana

                                                    BRIAN REITZ
                                                    Deputy Attorney General

                                                                                  FILED
                                                    Indianapolis, Indiana

                                                                              Aug 31 2012, 9:19 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




JEREMY LAMAR LLOYD,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 45A04-1202-CR-79
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE LAKE SUPERIOR COURT
                           The Honorable Clarence D. Murray, Judge
                     Cause No. 45G02-1108-FB-85 and 45G02-1109-FB-87



                                         August 31, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Jeremy Lamar Lloyd (“Lloyd”) appeals his sentences for two counts of burglary1 as

Class C felonies contending the trial court erred in finding the nature and circumstances of

his crimes were aggravating factors and that his aggregate sentence is inappropriate.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       Lloyd committed two residential burglaries in Lake County, Indiana in August of

2011. Pursuant to a plea agreement, Lloyd pleaded guilty to the two burglaries. At

sentencing, the trial court listed as aggravating circumstances the following:

       1.     The defendant has an extensive history of juvenile adjudications and a
       felony conviction. The defendant was convicted in this Court of Robbery, a
       Class C Felony and violated the probation component of the sentence.
       2.     The Court finds the nature and circumstances of the crime to be a
       significant aggravating factor in that in both cases the defendant also admits to
       having committed the offenses of Burglary as set forth in the Stipulated
       Factual Basis. Also, there are multiple offenses being pleaded to and
       committed within thirty days of each other.

Appellant’s Br. at 9. The trial court identified Lloyd’s admission of guilt and expression of

remorse as mitigating circumstances and sentenced Lloyd to seven years for each of the

burglaries and ordered the sentences to be served consecutively for an aggregate sentence of

fourteen years.

                                 DISCUSSION AND DECISION

       The trial court did not explain why it found the nature and circumstances of Lloyd’s

two burglaries to be an aggravating factor, and nothing in the record supports the conclusion

that either of the burglaries was egregious in nature. The State contends that the trial court


       1
           See Ind. Code. § 35-43-2-1.

                                              2
was referring to proximity of the offenses in its reference to the nature and circumstances of

the crime, and argues that such proximity is a valid aggravator. We agree. At sentencing, the

trial court identified the nature and circumstances of the crimes as a significant aggravating

factor “in that we have two burglaries committed within thirty days of each other. Multiple

offenses.” Tr. at 30-31.

       Moreover, were we to hold that the trial court erred in finding the nature and

circumstances of Lloyd’s offenses was an aggravating circumstance, such error was harmless

because we are confident that the trial court would have imposed the same sentence without

the improper aggravator. See Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007). The

record clearly indicates that the trial court was concerned with Lloyd’s escalating criminal

history calling it “horrendous” for a person his age. Tr. at 29. The trial court told Lloyd at

sentencing, “You are a danger to the community without a doubt and I just don’t think you’re

getting it.” Id. at 29-30. A single aggravating circumstance is sufficient to support enhanced

and consecutive sentences. See Thorne v. State, 687 N.E.2d 604, 606 (Ind. Ct. App. 1997).

       Lloyd also argues that his aggregate sentence is inappropriate and asks this court to

revise it pursuant to Appellate Rule 7(B) which provides that a court “may revise a sentence

authorized by statute if, after due consideration of the trial court’s decision, the Court finds

that the sentence is inappropriate in light of the nature of the offense and the character of the

offender.”   Assuming without deciding that the nature of Lloyd’s offenses was not

extraordinary, we find that Lloyd’s aggregate sentence is not inappropriate in light of Lloyd’s

character as disclosed by his extensive criminal history. Lloyd had juvenile adjudications for



                                               3
auto theft, criminal trespass, resisting law enforcement, and fleeing law enforcement. As an

adult, he was convicted of robbery as a Class C felony, for which he was on probation when

he committed the two burglaries at issue here.

       Affirmed.

NAJAM, J., and MAY, J., concur.




                                             4